                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

HOUSTON J. NASH,                             )
Reg. No. 16613-039,                          )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    ) CIVIL ACTION NO. 2:18-CV-255-ALB
                                             )
WARDEN WALTER WOODS, et al.,                 )
                                             )
       Defendants.                           )

                                            ORDER

       This case is before the court on a Recommendation of the Magistrate Judge entered on Jne

25, 2019. Doc. 45. There being no timely objection filed to the Recommendation, and after an

independent review of the file, the Recommendation is ADOPTED, and it is hereby

       ORDERED that this case is DISMISSED without prejudice for failure of Plaintiff to

comply with the orders of the court and prosecute this action.

       A Final Judgment will be entered separately.

       DONE and ORDERED this 27th day of September 2019.


                                                  /s/ Andrew L. Brasher
                                             ANDREW L. BRASHER
                                             UNITED STATES DISTRICT JUDGE
